Exhibit 10.2
ADDENDUM TO CONTRACTS WITH MEDICARE PART D SPONSORS
PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL
SECURITY ACT FOR THE OPERATION OF A VOLUNTARY MEDICARE
PRESCRIPTION DRUG PLAN
The Centers for Medicare and Medicaid Services (hereinafter referred to as
“CMS”) and ___________________________, an organization operating a Voluntary
Medicare Prescription Drug Plan (hereinafter referred to as “the Sponsor”)
agree, pursuant to 42 C.F.R. § 423.508(a) to amend the contract
(                      ) governing the Sponsor’s Part D operations described in
Section 1860D-1 through 1860D-42(with the exception of 1860D-22(a) and 1860D-31)
of the Social Security Act (hereinafter referred to as “the Act”) to include the
provisions stated below.
This addendum is made pursuant to Subpart L of 42 CFR Part 417, Subpart K of 42
CFR Part 422, and Subpart K of 42 CFR Part 423.
NOTE: For the purposes of this addendum, “the Sponsor” includes the following:
standalone prescription drug plan (PDP) sponsors, Medicare managed care
organizations offering Part D benefits (MA-PD), and employer group/union-only
organizations. For a PDP sponsor, this document amends its contract with CMS.
For MA-PD organizations and employer group/union-only benefit sponsors, this
document amends the Part D addendum to their Medicare managed care contracts
with CMS.

 



--------------------------------------------------------------------------------



 



Article I
Medicare Voluntary Prescription Drug Benefit

A.   This addendum is in no way intended to supersede or modify 42 CFR, Parts
417,422 or 423, except as to any requirements set forth in 42 CFR Part 423 that
are specifically waived or modified for Sponsors offering a prescription drug
benefit exclusively to Part D eligible individuals enrolled in employment-based
retiree prescription drug coverage as provided in applicable employer/union-only
group waiver guidance and/or in this addendum. Failure to reference a regulatory
requirement in this addendum does not affect the applicability of such
requirements to the Sponsor and CMS.   B.   In the event of a conflict between
the employer/union-only group waiver guidance issued prior to the execution of
the contract and this addendum, the provisions of this addendum shall control.
In-the event of any conflict between the employer/union-only group waiver
guidance issued after the execution of the contract and this addendum, the
provisions of the employer/union-only group guidance shall control.   C.   In
the event of any conflict between the provisions of this addendum and any other
provision of the contract, the terms of this addendum shall control.

Article II
Sponsor Reimbursement to Pharmacies

A.   Effective January 1, 2010, Sponsor will issue, mail, or otherwise transmit
payment with respect to all clean claims submitted by pharmacies (other than
pharmacies that dispense drugs by mail order only or are located in, or contract
with, a long-term care facility) within 14 days of receipt of an electronically
submitted claim or within 30 days of receipt of a claim submitted otherwise.  
B.   Effective January 1, 2010, Sponsor must ensure that a pharmacy located in,
or having a contract with, a long-term care facility will have not less than
30 days (but not more than 90 days) to submit claims to the Sponsor for
reimbursement.   C.   Effective January 1, 2009, if Sponsor uses a standard for
reimbursement of pharmacies based on the cost of a drug will update such
standard not less frequently than once every 7 days, beginning with an initial
update on January 1 of each year, to accurately reflect the market price of
acquiring the drug.

Article III
Record Retention and Reporting Requirements

 



--------------------------------------------------------------------------------



 



The section entitled “RECORD MAINTENANCE AND ACCESS” is amended to include the
following provision: “Sponsor agrees to maintain records and provide access in
accordance with 42 CFR §§ 423.505 (b)(10) and 423.505(i)(2)(ii).”
Article IV
CMS Notice of Sponsor Contract Non-Renewal
Paragraph 1 of the section entitled “QUALIFICATION TO RENEW ADDENDUM” is revised
to read as follows:
“1. In accordance with 42 CFR §423.507, the Sponsor will be determined qualified
to renew this addendum annually only if—

  (a)   The Sponsor has not provided CMS with a notice of intention not to renew
in accordance with Article VII of this addendum, and     (b)   CMS has not
provided the Sponsor with a notice of intention not to renew.”

Article IV
Addendum Term
This addendum is effective from the date of CMS’ authorized representative’s
signature and shall remain in effect for as long as the Sponsor remains a Part D
sponsor under contract with CMS.
Article VI
Modification or Termination of Addendum by Mutual Consent
This addendum may be modified or terminated at any time by written mutual
consent in accordance with 42 CFR 423.508.
Article XII
Severability
Severability of the addendum shall be in accordance with 42 CFR §423.504(e).
Article XIII
Miscellaneous

A.   Terms not otherwise defined in this addendum shall have the meaning given
such terms at 42 CFR Part 423 or, as applicable, 42 CFR Part 422 or Part 417.

 



--------------------------------------------------------------------------------



 



B.   The Sponsor agrees that it has not altered in any way the terms of the
addendum presented for signature by CMS. Sponsor agrees that any alterations to
the original text the Sponsor may make to this addendum shall not be binding on
the parties.

 



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this contract modification
FOR THE SPONSOR

         
 
       
Heath Schiesser
  President and CEO    
 
Print Name
 
 
Title    
 
       
 
Signature
 
 
Date    
 
       
 
 
Organization
  8735 Henderson Rd., Tampa, FL 33634
 
Address    

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

         
 
       
 
Cynthia Tudor, PH.D.
Director
Medicare Drug Benefit Group and
C&D Data Group
Center for Drug and Health Plan Choice
 
 
Date     

 



--------------------------------------------------------------------------------



 



2009 EGWP (“800 SERIES”) MA-ONLY ADDENDUM
EMPLOYER/UNION-ONLY GROUP PART C ADDENDUM TO CONTRACT
WITH APPROVED ENTITY PURSUANT TO SECTIONS 1851 THROUGH 1859
OF THE SOCIAL SECURITY ACT FOR THE OPERATION OF A MEDICARE
ADVANTAGE PLAN
The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and ____________________________________________, a Medicare Advantage
Organization (hereinafter referred to as the “MA Organization”) agree to amend
the contract _____________________ governing the MA Organization’s operation of
a Medicare Advantage plan described in section 1851(a)(2)(A) or section
1851(a)(2)(C) of the Social Security Act (hereinafter referred to as “the Act”),
including all attachments, addenda, and amendments thereto, to include the
provisions contained in this Addendum (collectively hereinafter referred to as
the “contract”), under which the MA Organization shall offer Employer/Union-Only
Group MA-Only Plans (hereinafter referred to as “employer/union-only group
health plans”) in accordance with the waivers granted by CMS under section
1857(i) of the Act. The terms of this Addendum shall only apply to MA-only
health plans offered by the MA Organization exclusively to eligible individuals
enrolled in employment-based health coverage under a contract between the MA
Organization and the employer/union sponsor of the employment-based health
coverage.
This Addendum is made pursuant to Subpart K of 42 CFR Part 422.

Page 1 of 6



--------------------------------------------------------------------------------



 



Article I
Employer/Union-Only Group Medicare Advantage Health Plan

A.   MA Organization agrees to operate one or more employer/union-only group
health plans in accordance with the Medicare Advantage contract (as modified by
this Addendum), which incorporates in its entirety the 2009 Application
Instructions For Medicare Advantage Organizations To Offer New
Employer/Union-Only Group Waiver Plans (EGWPs) and any employer/union-only group
waiver guidance, including, but not limited to those requirements contained in
Chapter 9 of the Medicare Managed Care Manual).   B.   This Addendum is deemed
to incorporate any changes that are required by statute to be implemented during
the term of the contract, and any regulations and policies implementing or
interpreting such statutory provisions.   C.   In the event of any conflict
between the employer/union-only group waiver guidance issued prior to the
execution of the contract and this Addendum, the provisions of this Addendum
shall control. In the event of any conflict between the employer/union- only
group waiver guidance issued after the execution of the contract and this
Addendum, the provisions of the employer/union-only group guidance shall
control.   D.   This Addendum is in no way intended to supersede or modify 42
CFR Part 422 or sections 1851 through 1859 of the Act, except as specifically
provided in applicable employer/union-only group waiver guidance and/or in this
Addendum. Failure to reference a statutory or regulatory requirement in this
Addendum does not affect the applicability of such requirement to the MA
Organization and CMS.   E.   The provisions of this Addendum apply to all
employer/union-only group health plans offered by MA Organization under this
contract number. In the event of any conflict between the provisions of this
Addendum and any other provision of the contract, the terms of this Addendum
shall control.

Page 2 of 6



--------------------------------------------------------------------------------



 



Article II
Functions to be Performed by the Medicare Advantage Organization
A. PROVISION OF BENEFITS

  1.   MA Organization agrees to provide enrollees in each of its
employer/union-only group health plans the basic benefits (hereinafter referred
to as “basic benefits”) as required under 42 CFR §422.101 and, to the extent
applicable, supplemental benefits under 42 CFR §422.102 and as established in
the MA Organization’s final benefit and price bid proposal as approved by CMS.  
  2.   The requirements in section 1852 of the Act and 42 CFR §422.100(c)(1)
pertaining to the offering of benefits covered under Medicare Part A and in
section 1851 of the Act and 42 CFR §422.50(a)(l) pertaining to who may enroll in
an MA plan are waived for employer/union-only group health plan enrollees who
are not entitled to Medicare Part A.     3.   For employer/union-only group
health plans offering non-calendar year coverage, MA Organization may determine
basic and supplemental benefits (including deductibles, out-of-pocket limits,
etc.) on a non-calendar year basis subject to the following requirements:      
  (a) Applications, bids, and other submissions to CMS must be submitted on a
calendar year basis; and         (b) CMS payments will be determined on a
calendar year basis.     4.   For employer/union-only group MA-only plans that
have a monthly beneficiary rebate described in 42 CFR §422.266:         (a) MA
Organization may vary the form of rebate for a particular plan benefit package
so that the total monthly rebate amount may be credited differently for each
employer/union group to whom MA Organization offers the plan benefit package,
with the exception of a rebate credited toward the reduction of the Part B
premium as stated in II.A.4(b); and         (b) MA Organization must:

      (i) ensure Part B premium reductions are the same for all enrollees in a
plan benefit package;         (ii) ensure that the total monthly rebate amount
per enrollee is uniform across all employer/union groups within the plan benefit
package;         (iii) ensure that all rebates are accounted for and used only
for the purposes provided in the Act; and

Page 3 of 6



--------------------------------------------------------------------------------



 



      (iv) retain documentation that supports the use of all of the rebates on a
detailed basis for each employer/union group within the plan benefit package and
must provide access to this documentation in accordance with the requirements of
42 CFR §422.501.

B. ENROLLMENT REQUIREMENTS

  1.   MA Organization agrees to restrict enrollment in an employer/union-only
group health plan to those individuals eligible for the employer’s/union’s
employment-based group coverage.     2.   MA Organization will not be subject to
the requirement to offer the employer/union-only group health plan to all
eligible beneficiaries residing in the plan’s service area as set forth in 42
CFR §422.50.     3.   If an employer/union elects to enroll eligible individuals
eligible for its employer/union-only group health plan through a group
enrollment process, MA Organization will not be subject to the individual
enrollment requirements set forth in 42 CFR §422.60. MA Organization agrees that
it will comply with all the requirements for group enrollment contained in CMS
guidance, including those requirements contained in Chapter 2 of the Medicare
Managed Care Manual.

C. BENEFICIARY PROTECTIONS

  1.   Except as provided in II.C.2., CMS agrees that with respect to any
employer/union-only group health plans, MA Organization will not be subject to
the prior review and approval of marketing materials and election forms
requirements set forth in 42 CFR §422.80. MA Organization will be subject to all
other disclosure requirements contained in 42 CFR §422.111 and in CMS guidance,
including those requirements contained in Chapter 9 of the Medicare Managed Care
Manual.     2.   CMS agrees that the disclosure requirements set forth in 42 CFR
§422.111 will not apply with respect to any employer/union-only group health
plan when the employer/union is subject to alternative disclosure requirements
(e.g., the Employee Retirement Income Security Act of 1974 (“ERISA”)) and fully
complies with such alternative requirements. MA Organization agrees to comply
with the requirements for this waiver contained in employer/union-only group
waiver guidance, including those requirements contained in Chapter 9 of the
Medicare Managed Care Manual.

D. SERVICE AREA

  1.   CMS agrees that Local employer/union-only group health plans that provide
coverage to individuals in any part of a State may offer coverage to individuals
eligible for the employer/union-only group throughout that State provided the MA

Page 4 of 6



--------------------------------------------------------------------------------



 



      Organization has properly designated (in accordance with CMS operational
requirements) its employer/union-only group service areas in CMS’s Health Plan
Management System (HPMS) as including those areas outside of its individual
service area(s) to allow for enrollment of these beneficiaries in CMS enrollment
systems.     2.   CMS agrees that those Local Coordinated Care Health Plans that
provide coverage to individuals in any part of a State can offer coverage to
beneficiaries eligible for the employer/union-only group plan that reside
outside of the State provided:         (a) the MA Organization has properly
designated (in accordance with CMS operational requirements) its
employer/union-only group service areas in CMS’s Health Plan Management System
(HPMS) as including those areas outside of its individual State service area(s)
to allow for enrollment of these beneficiaries in CMS enrollment systems; and  
      (b) the MA Organization, either itself or through partnerships (i.e.,
arrangements) with other MA Organizations, is able to meet CMS provider network
adequacy requirements and provide consistent benefits to those beneficiaries.  
  3.   CMS agrees that non-network Private Fee-for-Service employer/union-only
group health plans may offer coverage beyond their designated individual service
areas to all enrollees of a particular employer/union-only group plan,
regardless of where they reside in the nation, provided the MA Organization has
properly designated (in accordance with CMS operational requirements) its
employer/union-only group service area in CMS’ HPMS as including areas outside
of its individual plan service area(s) to allow for the enrollment of these
beneficiaries in CMS enrollment systems.

F. PAYMENT TO MA ORGANIZATION

    MA Organization acknowledges that the risk sharing, plan entry and retention
bonus provisions of section 1858 of the Act and 42 CFR §422.458 shall not apply
to Regional employer/union-only group health plans.

Page 5 of 6



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this Addendum.
FOR THE MA ORGANIZATION

         
 
       
Heath Schiesser
 
Print Name
  President and CEO
 
Title    
 
       
 
Signature
 
 
Date    
 
       
 
 
Organization
  8735 Henderson Rd., Tampa, FL 33634
 
Address    

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

       
 
     
Teresa DeCaro, R.N., MS
Acting Director
Medicare Drug and Health Plan Contract
     Administration Group
Center for Drug and Health Plan Choice
  Date  

Page 6 of 6



--------------------------------------------------------------------------------



 



2009 EGWP (“800 SERIES”) MA-PD ADDENDUM
EMPLOYER/UNION-ONLY GROUP ADDENDUM TO CONTRACT WITH
APPROVED ENTITY PURSUANT TO SECTIONS 1851 THROUGH 1859 AND
1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR THE
OPERATION OF A MEDICARE ADVANTAGE PRESCRIPTION DRUG PLAN
The Centers for Medicare & Medicaid Services hereinafter referred to as “CMS”)
and _________________________________, a Medicare Advantage Organization
(hereinafter referred to as the “MA Organization”) agree to amend the contract
_________ (INSERT “H” OR “R “ NUMBER) governing the MA Organization’s operation
of a Medicare Advantage plan described in section 1851(a)(2)(A) or section
1851(a)(2)(C) of the Social Security Act (hereinafter referred to as “the Act”),
including all attachments, addenda, and amendments thereto, to include the
provisions contained in this Addendum (collectively hereinafter referred to as
the “contract”), under which the MA Organization shall offer Employer/Union-Only
Group MA-PD Plans (hereinafter referred to as “employer/union-only group
MA-PDs”) in accordance with the waivers granted by CMS under section 1857(i) of
the Act. The terms of this Addendum shall only apply to MA-PD plans offered by
the MA Organization exclusively to eligible individuals enrolled in
employment-based health coverage under a contract between the MA Organization
and the employer/union sponsor of the employment-based health coverage.
This Addendum is made pursuant to Subparts K of 42 CFR Parts 422 and 423.

Page 1 of 14



--------------------------------------------------------------------------------



 



ARTICLE I
EMPLOYER/UNION-ONLY GROUP MEDICARE ADVANTAGE
PRESCRIPTION DRUG PLANS

A.   MA Organization agrees to operate one or more employer/union-only group
MA-PDs in accordance with the Medicare Advantage contract (as modified by this
Addendum), which incorporates in its entirety the 2009 Application Instructions
For Medicare Advantage Organizations To Offer New Employer/Union-Only Group
Waiver Plans (EGWPs) and any employer/union-only group waiver guidance,
including, but not limited to those requirements contained in Chapter 9 of the
Medicare Managed Care Manual).   B.   This Addendum is deemed to incorporate any
changes that are required by statute to be implemented during the term of the
contract, and any regulations and policies implementing or interpreting such
statutory provisions.   C.   In the event of any conflict between the
employer/union-only group waiver guidance issued prior to the execution of the
contract and this Addendum, the provisions of this Addendum shall control. In
the event of any conflict between the employer/union-only group waiver guidance
issued after the execution of the contract and this Addendum, the provisions of
the employer/union-only group guidance shall control.   D.   This Addendum is in
no way intended to supersede or modify 42 CFR Parts 422 and 423 or sections 1851
through 1859 and 1860D-1 through D-42 of the Act, except as specifically
provided in applicable employer/union-only group waiver guidance and/or in this
Addendum. Failure to reference a statutory or regulatory requirement in this
Addendum does not affect the applicability of such requirement to the MA
Organization and CMS.   E.   The provisions of this Addendum apply to all
employer/union-only group MA-PDs offered by MA Organization under this contract
number. In the event of any conflict between the provisions of this Addendum and
any other provision of the contract, the terms of this Addendum shall control.

Page 2 of 14



--------------------------------------------------------------------------------



 



ARTICLE II
FUNCTIONS TO BE PERFORMED BY THE MEDICARE ADVANTAGE
ORGANIZATION
A. PROVISION OF MA BENEFITS

  1.   MA Organization agrees to provide enrollees in each of its
employer/union-only group MA-PDs the basic benefits (hereinafter referred to as
“basic benefits”) as required under 42 CFR §422.101 and, to the extent
applicable, supplemental benefits under 42 CFR §422.102 and as established in
the MA Organization’s final benefit and price bid proposal as approved by CMS.  
  2.   The requirements in section 1852 of the Act and 42 CFR §422.100(c)(1)
pertaining to the offering of benefits covered under Medicare Part A and in
section 1851 of the Act and 42 CFR §422.50(a)(l) pertaining to who may enroll in
an MA-PD are waived for employer/union-only group MA-PD enrollees who are not
entitled to Medicare Part A.     3.   For employer/union-only group MA-PDs
offering non-calendar year coverage, MA Organization may determine basic and
supplemental benefits (including deductibles, out-of-pocket limits, etc.) on a
non-calendar year basis subject to the following requirements:        
(a) Applications, bids, and other submissions to CMS must be submitted on a
calendar year basis; and         (b) CMS payments will be determined on a
calendar year basis.     4.   For employer/union-only group MA-PDs that have a
monthly beneficiary rebate described in 42 CFR §422.266:         (a) MA
Organization may vary the form of rebate for a particular plan benefit package
so that the total monthly rebate amount may be credited differently for each
employer/union group to whom MA Organization offers the plan benefit package,
with the exception of a rebate credited toward the reduction of the Part B
premium as stated in II.A.4(b); and         (b) MA Organization must:

      (i) ensure Part B premium reductions are the same for all enrollees in a
plan benefit package;         (ii) ensure that the total monthly rebate amount
per enrollee is uniform across all employer/union groups within the plan benefit
package;         (iii) ensure that all rebates are accounted for and used only
for the purposes

Page 3 of 14



--------------------------------------------------------------------------------



 



      provided in the Act; and         (iv) Retain documentation that supports
the use of all of the rebates on a detailed basis for each employer/union group
within the plan benefit package and must provide access to this documentation
for inspection or audit by CMS (or its designee) in accordance with the
requirements of 42 CFR 422.503(d) and 422.504(d) and (e).

  5.   MA Organization agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollee’s Part C monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in II.A.5(a) through (c). MA Organization agrees to
retain these written agreements with employers/unions and must provide access to
this documentation for inspection or audit by CMS (or its designee) in
accordance with the requirements of 42 CFR 422.503(d) and 422.504(d) and (e)    
    (a) The employer/union can subsidize different amounts for different classes
of enrollees in the employer group health plan provided such classes are
reasonable and based on objective business criteria, such as years of service,
date of retirement, business location, job category, and nature of compensation
(e.g., salaried v. hourly).         (b) The employer/union cannot vary the
premium subsidy for individuals within a given class of enrollees.        
(c) The employer/union cannot charge an enrollee for coverage provided under the
employer group health plan more than the sum of his or her monthly beneficiary
premium attributable to basic benefits provided under the plan as defined in 42
CFR §422.2 (i.e., all Medicare-covered benefits, except hospice services) and
100% of the monthly beneficiary premium attributable to his or her non-Medicare
Part C benefits (if any). MA Organization must pass through the monthly payments
described under 42 CFR 422.304(a) received from CMS to reduce the amount that
the enrollee pays (or, in those instances where the subscriber to or participant
in the employer plan pays premiums on behalf of a Medicare eligible spouse or
dependent, the amount the subscriber or participant pays).

B. PROVISION OF PRESCRIPTION DRUG BENEFITS

  1.   (a) Except as provided in II.B.1 (b), MA Organization agrees to provide
basic prescription drug coverage, as defined under 42 CFR §423.100, under any
employer/union-only group MA-PD, in accordance with Subpart C of 42 CFR
Part 423.         (b) CMS agrees that MA Organization will not be subject to the
actuarial equivalence requirement set forth in 42 CFR §423.104(e)(5) with
respect to any

Page 4 of 14



--------------------------------------------------------------------------------



 



      employer/union-only group MA-PD and may provide less than the defined
standard coverage between the deductible and initial coverage limit. MA
Organization agrees that its basic prescription drug coverage under any
employer/union-only group MA-PD will satisfy all of the other actuarial
equivalence standards set forth in 42 CFR §423.104, including but not limited to
the requirement set forth in 42 CFR §423.104(e)(3) that the plan has a total or
gross value that is at least equal to the total or gross value of defined
standard coverage.         (c) CMS agrees that nothing in this Addendum prevents
MA Organization from offering benefits in addition to basic prescription drug
coverage to employers/unions. Such additional benefits offered pursuant to
private agreements between MA Organization and employers/unions will be
considered non-Medicare Part D benefits (“non-Medicare Part D benefits”). MA
Organization agrees that such additional benefits may not reduce the value of
basic prescription drug coverage (e.g., additional benefits cannot impose a cap
that would preclude enrollees from realizing the full value of such basic
prescription drug coverage).         (d) MA Organization agrees that enrollees
of employer/union-only group MA-PDs shall not be charged more than the sum of
his or her monthly beneficiary premium attributable to basic prescription drug
coverage and 100% of the monthly beneficiary premium attributable to his or her
non-Medicare Part D benefits (if any). MA Organization must pass through the
direct subsidy payments received from CMS to reduce the amount that the
beneficiary pays (or, in those instances where the subscriber to or participant
in the employer plan pays premiums on behalf of an eligible spouse or dependent,
the amount the subscriber or participant pays).         (e) MA Organization
agrees that any additional non-Medicare Part D benefits offered to an
employer/union will always pay primary to the subsidies provided by CMS to
low-income individuals under Subpart P of 42 CFR Part 423 (the “Low-Income
Subsidy”).         (f) If an MA Organization uses a standard for reimbursement
of pharmacies based on the cost of a drug, MA Organization will update such
standard not less frequently than once every 7 days, beginning with an initial
update on January 1 of each year, to accurately reflect the market price of the
drug.         (g) Effective January 1, 2010, MA Organization will issue, mail,
or otherwise transmit payment with respect to all claims submitted by pharmacies
(other than pharmacies that dispense drugs by mail order only, or are located
in, or .contract with, a long-term care facility) within 14 days of receipt of
an electronically submitted claim or within 30 days of receipt of a claim
submitted otherwise.         (h) Effective January 1, 2010, MA Organization must
ensure that a pharmacy

Page 5 of 14



--------------------------------------------------------------------------------



 



      located in, or having a contract with, a long-term care facility will have
not less than 30 days (but not more than 90 days) to submit claims to MA
Organization for reimbursement.         (i) MA Organization agrees to maintain
records and provide access in accordance with 42 CFR §§423.504(d),
423.505(b)(10), (d), and (e), and 423.505(i)(2)(ii).     2.   MA Organization
agrees enrollees of employer/union-only group MA-PDs will not be permitted to
make payment of premiums under 42 CFR §423.293 (a) through withholding from the
enrollee’s Social Security, Railroad Retirement Board, or Office of Personnel
Management benefit payment.     3.   MA Organization agrees it shall obtain
written agreements from each employer/union that provide that the employer/union
may determine how much of an enrollee’s Part D monthly beneficiary premium it
will subsidize, subject to the restrictions set forth in 113.3(a) through (g).
MA Organization agrees to retain these written agreements with employers/unions,
including any written agreements related to items (d) through (f), and must
provide access to this documentation for inspection or audit by CMS (or its
designee) in accordance with the requirements of 42 CFR 423.504(d) and
423.505(d) and (e)         (a) The employer/union can subsidize different
amounts for different classes of enrollees in the employer/union-only group
MA-PD provided such classes are reasonable and based on objective business
criteria, such as years of service, date of retirement, business location, job
category, and nature of compensation (e.g., salaried v. hourly). Different
classes cannot be based on eligibility for the Low Income Subsidy.        
(b) The employer/union cannot vary the premium subsidy for individuals within a
given class of enrollees.         (c) The employer/union cannot charge an
enrollee for prescription drug coverage provided under the plan more than the
sum of his or her monthly beneficiary premium attributable to basic prescription
drug coverage and 100% of the monthly beneficiary premium attributable to his or
her non-Medicare Part D benefits (if any). The employer/union must pass through
direct subsidy payments received from CMS to reduce the amount that the
beneficiary pays (or, in those instances where the subscriber to or participant
in the employer plan pays premiums on behalf of an eligible spouse or dependent,
the amount the subscriber or participant pays).         (d) For all enrollees
eligible for the Low Income Subsidy, the low income premium subsidy amount will
first be used to reduce any portion of the MA-PD monthly beneficiary premium
paid by the enrollee (or in those instances where the subscriber to or
participant in the employer plan pays premiums on behalf of a low-income
eligible spouse or dependent, the amount the subscriber or participant

Page 6 of 14



--------------------------------------------------------------------------------



 



      pays), with any remaining portion of the premium subsidy amount then
applied toward any portion of the MA-PD monthly beneficiary premium (including
any MA premium) paid by the employer/union. However, if the sum of the
enrollee’s MA-PD monthly premium (or the subscriber’s/participant’s MA-PD
monthly premium, if applicable) and the employer’s/union’s MA-PD monthly
premiums (i.e., total monthly premium) are less than the monthly low-income
premium subsidy amount, any portion of the low-income subsidy premium amount
above the total MA-PD monthly premium must be returned directly to CMS.
Similarly, if there is no MA-PD monthly premium charged the beneficiary (or
subscriber/participant, if applicable) or employer/union, the entire low-income
premium subsidy amount must be returned directly to CMS and cannot be retained
by the MA Organization, the employer/union, or the beneficiary (or the
subscriber/participant, if applicable).         (e) If the Part D sponsor does
not or cannot directly bill an employer group’s beneficiaries, CMS will permit
the Part D sponsor to directly refund the amount of the low-income premium
subsidy to the LIS beneficiary. This refund must meet the above requirements
concerning beneficiary premium contributions; specifically, that the amount of
the refund not exceed the amount of the monthly premium contribution by the
enrollee and/or the employer. In addition, the sponsor must refund these amounts
to the beneficiary within a reasonable time period. However, under no
circumstances may this time period exceed forty five (45) days from the date
that the Part D sponsor receives the low-income premium subsidy amount payment
for that beneficiary from CMS.         (f) The MA Organization and the
employer/union may agree that the employer/union will be responsible for
reducing up-front the MA-PD premium contribution required for enrollees eligible
for the Low Income Subsidy. In those instances where the employer/union is not
able to reduce up-front the MA-PD premiums paid by the enrollee (or, the
subscriber/participant, if applicable), the MA Organization and the
employer/union may agree that the employer/union shall directly refund to the
enrollee (or subscriber/participant, if applicable) the amount of the low-income
premium subsidy up to the MA-PD monthly premium contribution previously
collected from the enrollee (or subscriber/participant, if applicable). The
employer/union is required to complete the refund on behalf of the MA
Organization within forty-five (45) days of the date the MA Organization
receives from CMS the low-income premium subsidy amount payment for the
low-income subsidy eligible enrollee.         (g) If the low income premium
subsidy amount for which an enrollee is eligible is less than the portion of the
Part D monthly beneficiary premium paid by the enrollee (or
subscriber/participant, if applicable), then the employer/union should
communicate to the enrollee (or subscriber/participant) the financial
consequences of the low-income subsidy eligible individual enrolling in the
employer/union-only group MA-PD as compared to enrolling in another Part D plan
with a monthly beneficiary premium equal to or below the low income premium
subsidy amount.

Page 7 of 14



--------------------------------------------------------------------------------



 



  4.   For non-calendar year employer/union-only group MA-PDs, MA Organization
may determine benefits (including deductibles, out-of-pocket limits, etc.) on a
non-calendar year basis subject to the following requirements:        
(a) Applications, formularies, bids and other submissions to CMS must be
submitted on a calendar year basis;         (b) The prescription drug coverage
under the employer/union-only group MA-PD must be at least actuarially
equivalent to defined standard coverage for the portion of its plan year that
falls in a given calendar year. An employer/union-only group MA-PD will meet
this standard if its prescription drug coverage is at least actuarially
equivalent for the calendar year in which the plan year starts and no design
change is made for the remainder of the plan year. In no event can MA
Organization increase during the plan year the annual out-of-pocket threshold;  
      (c) After an enrollee’s incurred costs exceed the annual out-of-pocket
threshold, the employer/union-only group MA-PD must provide coverage that is at
least actuarially equivalent to that provided under standard prescription drug
coverage; eligibility for such coverage can be determined on a plan year basis.

C. ENROLLMENT REQUIREMENTS

  1.   MA Organization agrees to restrict enrollment in an employer/union-only
group MA-PD to those individuals eligible for the employer’s/union’s
employment-based group coverage.     2.   MA Organization will not be subject to
the requirement to offer the employer/union-only group MA-PD to all Medicare
eligible beneficiaries residing in its service area as set forth in 42 CFR
§422.50.     3.   If an employer/union elects to enroll eligible individuals
eligible for its employer/union-only group MA-PDs through a group enrollment
process, MA Organization will not be subject to the individual enrollment
requirements set forth in 42 CFR §422.60. MA Organization agrees that it will
comply with all the requirements for group enrollment contained in CMS guidance,
including those requirements contained in Chapter 2 of the Medicare Managed Care
Manual.

D. BENEFICIARY PROTECTIONS

  1.   Except as provided in H.D.2., CMS agrees that, with respect to any
employer/union-only group MA-PDs, MA Organization will not be subject to the
information requirements set forth in 42 CFR §423.48 and the prior review and
approval of marketing materials and election forms requirements set forth in 42

Page 8 of 14



--------------------------------------------------------------------------------



 



      CFR §422.80 and §423.50. MA Organization will be subject to all other
disclosure and dissemination requirements contained in 42 CFR §422.111, §423.128
and in CMS guidance, including those requirements contained in Chapter 9 of the
Medicare Managed Care Manual.     2.   CMS agrees that the disclosure and
dissemination requirements set forth in 42 CFR §422.111 and §423.128 will not
apply with respect to any employer/union-only group MA-PD when the
employer/union is subject to alternative disclosure requirements (e.g., the
Employee Retirement Income Security Act of 1974 (“ERISA”)) and fully complies
with such alternative requirements. MA Organization agrees to comply with the
requirements for this waiver contained in employer/union-only group waiver
guidance, including those requirements contained in Chapter 9 of the Medicare
Managed Care Manual.     3.   CMS agrees that with respect to any
employer/union-only group MA-PDs, MA Organization will not be subject to the
Part D beneficiary customer service call center hour and performance
requirements. MA Organization agrees to operate beneficiary customer service
call center hours for any employer/union-only group MA-PDs that ensure a
sufficient mechanism is available to respond to beneficiary inquiries and
provide customer service call center services to these members during normal
business hours. However, MA Organization agrees that CMS may review the adequacy
of these call center hours and potentially require expanded beneficiary customer
service call center hours in the event of beneficiary complaints or for other
reasons in order to ensure that the customer service call center hours are
sufficient to meet the needs of its enrollee population.

E. SERVICE AREA, FORMULARIES AND PHARMACY ACCESS

  1.   CMS agrees that Local employer/union-only group MA-PDs that provide
coverage to individuals in any part of a State may offer coverage to retirees
eligible for the employer/union-only group MA-PD throughout that State provided
the MA Organization has properly designated (in accordance with CMS operational
requirements) its employer/union-only group service areas in CMS’s Health Plan
Management System (HPMS) as including those areas outside of its individual
service area(s) to allow for enrollment of these beneficiaries in CMS enrollment
systems. CMS also agrees that employer/union-only group Regional MA-PDs that
provide coverage to individuals in any part of a Region can offer coverage to
retirees eligible for the employer/union-only group MA-PD throughout that
Region.     2.   CMS agrees that those Local Coordinated Care Health MA-PDs that
provide coverage to individuals in any part of a State can offer coverage to
beneficiaries eligible for the employer/union-only group plan that reside
outside of the State provided:

Page 9 of 14



--------------------------------------------------------------------------------



 



      (a) the MA Organization has properly designated (in accordance with CMS
operational requirements) its employer/union-only group service areas in CMS’s
Health Plan Management System (HPMS) as including those areas outside of its
individual State service area(s) to allow for enrollment of these beneficiaries
in CMS enrollment systems; and         (b) the MA Organization, either itself or
through partnerships (i.e., arrangements) with other MA Organizations, is able
to meet CMS provider network adequacy requirements and provide consistent
benefits to those beneficiaries.; or         (c) the MA Organization will be
afforded a limited flexibility in a portion of an expanded employer/union-only
group service area outside a State where it is unable to secure contracts with
an adequate number of network providers to satisfy CMS’ MA coordinated care
network adequacy requirements that otherwise would apply. As a condition of
receiving this waiver, the MA Organization agrees to meet each of the following
requirements:

      (1) The MA Organization must be able to meet CMS’ MA coordinated care
network adequacy requirements for at least the majority of a particular employer
or union group’s beneficiaries enrolled in the “800 series” coordinated care
plan. In those instances where the MA Organization cannot meet this requirement
for a particular employer or union group’s beneficiaries, CMS will require
information, including MA network adequacy information for the particular
employer or union group, to be submitted for review and approval by CMS;        
(2) All of an employer or union group’s beneficiaries, including those
beneficiaries that do not have access to contracted MA network providers, must
receive the same covered benefits, at the preferred in-network cost sharing for
all covered benefits offered by the coordinated care plan;         (3) The MA
Organization must provide payment to noncontract providers in accordance with
the requirements of 1852(a)(2)(A) of the Social Security Act (i.e., the MA
Organization must provide “payment in an amount so that — (i) the sum of such
payment amount and any cost sharing provided under the plan is equal to at least
(ii) the total dollar amount of payment for such items and services as would
otherwise be authorized under parts A and B (including any balance billing under
such parts [emphasis added])”). Note that, unlike private fee-for-service MA
plans, MA Organizations offering local coordinated care plans have the ability
to pay more than the required above-mentioned statutory amounts to any
particular noncontract provider (See also 42 CFR 422.214; and 42 CFR
489.53(a)(2) (hospitals and other institutional providers with Original Medicare
fee-for-service provider agreements that place certain restrictions on treating
any Medicare beneficiaries may be subject to having those agreements terminated
by CMS));

Page 10 of 14



--------------------------------------------------------------------------------



 



      (4) The MA Organization must take whatever steps are necessary to ensure
that beneficiaries residing in areas where the MA Organization is unable to
secure contracts with an adequate number of a specific type of provider(s) to
satisfy CMS’ MA network adequacy requirements will have access to providers,
including providing assistance to these beneficiaries in locating providers
and/or utilizing its ability, as outlined above, to pay noncontract providers
more than the statutory minimum required in section 1852(a)(2)(A) of the Social
Security Act;         (5) In addition to assisting enrollees residing in
non-network areas of the local coordinated care plan in finding providers who
will furnish services, the MA Organization must also establish a program to
specifically assist these enrollees in the coordination of their health care
service. Areas that should be addressed in its coordination plan for its
non-network enrollees are discussed in section 120.3 of Chapter 4 of the
Medicare Managed Care Manual; and         (6) In order to minimize any adverse
effects on beneficiaries residing in areas where the MA Organization is unable
to satisfy CMS’ MA network adequacy requirements, the MA Organization also must
have in place an effective communication plan with employer groups prior to
transitioning these employer group beneficiaries to the local coordinated care
plan. This must include the following key communications: (a) ensure employer
sponsors and their beneficiaries understand how the plan will work for those
enrollees residing in areas where MA network providers are not available,
including that noncontract providers are generally not required to accept the
plan and furnish services; (b) ensure the MA Organization has a targeted
communication strategy and provides information and assistance for beneficiaries
affected by lack of access to network providers (i.e., whom they contact if they
have difficulties locating a provider that will furnish services, etc);
(c) conduct targeted education and outreach to the current providers of
beneficiaries affected by lack of access to network providers prior to
transitioning the group to the local coordinated care plan, explaining how the
local coordinated care employer group product works, how claims are submitted,
etc.; and (d) assure all noncontract providers that they will receive prompt and
accurate payment.

  3.   CMS agrees that non-network Private Fee-for-Service employer/union-only
group MA-PDs may offer coverage beyond their designated individual service areas
to all enrollees of a particular employer/union-only group plan, regardless of
where they reside in the nation, provided the MA Organization has properly
designated (in accordance with CMS operational requirements) its
employer/union-only group service area in CMS’ HPMS as including areas outside
of its individual plan service area(s) to allow for the enrollment of these
beneficiaries in CMS enrollment systems.

Page 11 of 14



--------------------------------------------------------------------------------



 



  4.   MA Organization agrees to utilize, as the formulary for any
employer/union-only group MA-PD, a base formulary that has received approval
from CMS, in accordance with CMS formulary guidance, for use in a non-group
MA-PD offered by MA Organization. Except as set forth in 42 CFR §423.120(b) and
sub-regulatory guidance, MA Organization may not modify the approved base
formulary used for any employer/union-only group MA-PD by removing drugs, adding
additional utilization management restrictions, or increasing the cost-sharing
status of a drug from the base formulary. Enhancements that are permitted to the
base formulary include adding additional drugs, removing utilization management
restrictions, and improving the cost-sharing status of drugs.     5.   For any
employer/union-only group MA-PD, MA Organization agrees to provide Part D
benefits in the plan’s service area utilizing a pharmacy network and formulary
that meets the requirements of 42 CFR §423.120, with the following exception:
CMS agrees that the retail pharmacy access requirements set forth in 42 CFR
§423.120(a)(1) will not apply when the employer/union-only group MA-PD ‘s
pharmacy network is sufficient to meet the needs of its enrollees throughout the
employer/union-only group MA-PD’s service area, as determined by CMS. CMS may
periodically review the adequacy of the employer/union-only group MA-PD’s
pharmacy network and require the employer/union-only group MA-PD to expand
access if CMS determines that such expansion is necessary in order to ensure
that the employer/union-only group MA-PD’s network is sufficient to meet the
needs of its enrollees.

F. PAYMENT TO MA ORGANIZATION
Except as provided in II.F.l through 4, payment under this Addendum will be
governed by the rules of Subparts G and J of 42 CFR Part 423.

  1.   MA Organization acknowledges that the risk sharing, plan entry and
retention bonus provisions of section 1858 of the Act and 42 CFR §422.458 shall
not apply to any employer/union-only group Regional MA-PDs.     2.   MA
Organization acknowledges that the risk-sharing payment adjustment described in
42 CFR §423.336 is not applicable for any employer/union-only group MA-PD
enrollee.     3.   MA Organization is not required to submit a Part D bid and
will receive a monthly direct subsidy under 42 CFR Subpart G for each
employer/union-only group MA-PD enrollee equal to the amount of the national
average monthly bid amount (not its approved standardized bid), adjusted for
health status (as determined under 42 CFR §423.329(b)(1)) and reduced by the
base beneficiary premium for the employer/union-only group MA-PD, as adjusted
under 42 CFR §423.286(d)(3), if applicable. The further adjustments to the base
beneficiary premium contained in

Page 12 of 14



--------------------------------------------------------------------------------



 



      42 CFR §423.286(d)(1) and (2) will not apply.     4.   MA Organization
will not receive monthly reinsurance payment or low-income cost-sharing subsidy
amounts in the manner set forth in 42 CFR §423.329(c)(2)(i) and 42 CFR
§423.329(d)(2)(i) for any employer/union-only group MA-PD enrollee, but instead
will receive the full reinsurance and low-income cost-sharing subsidy payments
following the end of year reconciliation as described in 42 CFR
§423.329(c)(2)(H) and 42 CFR §423.329(d)(2)(ii) respectively.     5.   For
non-calendar year plans:         (a) CMS payments will be determined on a
calendar year basis;         (b) Low income subsidy payments and reconciliations
will be determined based on the calendar year for which the payments are made;
and         (c) MA Organization acknowledges that it will not receive
reinsurance payments under 42 CFR §423.329(c).

Page 13 of 14



--------------------------------------------------------------------------------



 



In witness whereof, the parties hereby execute this Addendum.
FOR THE MA ORGANIZATION

         
 
       
Heath Schiesser
  President and CEO    
 
Print Name
 
 
Title    
 
       
 
Signature
 
 
Date    
 
       
 
  8735 Henderson Rd., Tampa, FL 33634    
 
Organization
 
 
Address    

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

         
 
       
 
Cynthia Tudor, PH.D.
Director
Medicare Drug Benefit Group and
C&D Data Group
Center for Drug and Health Plan Choice
 
 
Date    
 
       
 
       
 
Teresa DeCaro, R.N., MS
Acting Director
Medicare Drug and Health Plan Contract
Administration Group
 
 
Date    

Page 14 of 14